FILED
                           NOT FOR PUBLICATION
                                                                             JUL 30 2021
                    UNITED STATES COURT OF APPEALS                       MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


DOUGLAS D. YOKOIS,                               No.    19-17077

              Plaintiff-Appellant,               D.C. No. 2:16-cv-02856-DGC

 v.
                                                 MEMORANDUM*
CHARLES L. RYAN, Director of Arizona
Department of Corrections, and
individually; MICHAEL LINDERMAN,
in his individual capacity; JAMES
VICKLUND, Senior Chaplain and
individually at Eyman Complex, ADC;
JEFFREY VAN WINKLE, Former Deputy
Warden of Special Management Unit I
(“SMU-1") and individually at SMU-1,
Eyman Complex, ADC; CONSTANCE
DANIEL, Former Chaplain at SMU-1 and
individually at SMU-1, Eyman Complex,
ADC; ADAM HENRY, Current Chaplain
at SMU-1 and individually at SMU-1,
Eyman Complex, ADC; JAMES O’NEIL,
Former Warden and individually at Eyman
Complex, ADC; GERALD THOMPSON,
Warden, Arizona Department of
Corrections, Eyman Complex, Individually
and as Current Warden; CARSON
MCWILLIAMS, Arizona Department of
Corrections, Director of Operations and


      *
        This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
individually; ANNE CERVANTES,
Correctional Officer, CO II in SMU-1
mail/property room and individually;
TRAVIS PINNEY, South Unit, Florence
Complex, ADC, Individually and as
Assistant Deputy Warden; JOHN
MATTOS, in his individual capacity; ROY
CHERIYAN, South Unit, Florence
Complex, ADC, Individually and as
Chaplain; ALAN MISER, Senior Chaplain
and individually at Florence Complex,
ADC; KEVIN CURRAN, Individually and
as Warden at Florence Complex, ADC;
WALTER HENSLEY, Indvidually and as
Current Deputy Warden of SMU-1, Eyman
Complex, ADC; KENNETH HERMAN,
Pastoral Activities Administrator; LORI
STICKLEY, South Unit Deputy Warden in
her Official Capacity,

           Defendants-Appellees,

and

ARIZONA DEPARTMENT OF
CORRECTIONS; STATE OF ARIZONA;
JAMES O’NEIL, Former Warden, Eyman
Complex; J. BROWN, Individually and as
Former Chaplain at SMU-1, Eyman
Complex, ADC; HERNANDEZ, COIV,
Grievance Coordinator, SMU-1; JOY
RIEFFER, Correctional Officer, COIII,
Assistant Grievance Coordinator, SMU-1;
W. HENSELY,

           Defendants.


                                    2     19-17077
                   Appeal from the United States District Court
                            for the District of Arizona
                   David G. Campbell, District Judge, Presiding

                             Submitted July 29, 2021**
                             San Francisco, California

Before: FERNANDEZ, SILVERMAN, and N.R. SMITH, Circuit Judges.

      Arizona prisoner Douglas Yokois appeals the district court’s grant of

summary judgment in favor of many Arizona Department of Corrections (“ADC”)

officials on his exercise of religion claims under the First Amendment to the

United States Constitution and the Religious Land Use and Institutionalized

Persons Act of 2000 (“RLUIPA”), 42 U.S.C. §§ 2000cc–2000cc-5. We affirm.

      The district court properly granted summary judgment for the ADC officials

on Yokois’ Free Exercise Clause and RLUIPA claims because his religious

practice was not substantially burdened.1 See 42 U.S.C. §§ 2000cc-1(a),

2000cc-2(b); Guru Nanak Sikh Soc. of Yuba City v. County of Sutter, 456 F.3d 978,



      **
         The panel unanimously concludes this case is suitable for decision without
oral argument. See Fed. R. App. P. 34(a)(2).
      1
         Because the district court properly granted summary judgment for the ADC
officials on the merits of Yokois’ claims, we need not and do not consider whether
the district court erred when it held that he failed to exhaust administrative
remedies for two of them. See Woodford v. Ngo, 548 U.S. 81, 101, 126 S. Ct.
2378, 2392, 165 L. Ed. 2d 368 (2006).

                                         3                                      19-17077
987–88 (9th Cir. 2006) (discussing RLUIPA); Jones v. Williams, 791 F.3d 1023,

1031–32 (9th Cir. 2015) (discussing the Free Exercise Clause). ADC’s policy

requiring inmates to go through authorized vendors to purchase religious items was

at most, an inconvenience, and not a substantial burden on Yokois’ ability to

acquire religious items. Similarly, the record shows that the ADC policy in

question only prevented Yokois from pinning religious materials on his bulletin

board while he was outside his cell and not using them. As a result, Yokois did not

show that these policies so burdened his right to exercise his religion that he felt

pressured to abandon his beliefs. See Hartmann v. Cal. Dep’t of Corr. & Rehab.,

707 F.3d 1114, 1124–25 (9th Cir. 2013).

      The district court did not abuse its discretion by denying Yokois’ motions to

compel discovery, for appointment of counsel, and for injunctive relief. Yokois

did not show that denial of his motions to compel resulted in actual or substantial

prejudice to him. See Hallett v. Morgan, 296 F.3d 732, 751 (9th Cir. 2002). Nor

did he show any exceptional circumstances requiring appointment of counsel. See

Palmer v. Valdez, 560 F.3d 965, 970 (9th Cir. 2009); Terrell v. Brewer, 935 F.2d

1015, 1017 (9th Cir. 1991). And because Yokois requested injunctive relief

unrelated to his exercise of religion claims, the district court properly denied his




                                           4                                     19-17077
motions for a preliminary injunction. Pac. Radiation Oncology, LLC v. Queen’s

Med. Ctr., 810 F.3d 631, 635–36 (9th Cir. 2015).2

      Finally, the district court properly determined that it lacked jurisdiction to

consider Yokois’ motion for sanctions. Yokois had filed a notice of appeal, which

“confer[red] jurisdiction on the court of appeals and divest[ed] the district court of

its control over those aspects of the case involved in the appeal.” Griggs v.

Provident Consumer Disc. Co., 459 U.S. 56, 58, 103 S. Ct. 400, 402, 74 L. Ed. 2d

225 (1982) (per curiam).

      AFFIRMED.




      2
         We note that there was no evidence that ADC officials did hinder Yokois’
ability to litigate his case. Cf. Diamontiney v. Borg, 918 F.2d 793, 796 (9th Cir.
1990).

                                           5                                    19-17077